*580memorandum by the court.
The contract provided for liquidated damages in the event of delay in the completion of the work, and whether the contractor should be allowed extensions of the contract period was left to the decision of a designated tribunal, whose action is made conclusive upon the parties. It is also controlling upon the court. See Gleason case, 175 U. S. 588, Patricia Corr & Sons case, 55 C. Cls., 7, 23, and cases there cited.
The plaintiff is entitled to recover for the items stated in Finding X the sum of $838.56, and the petition as to other items is dismissed.